  Case l;19-cv-00709-ILG Document i
                                                                 iCSS P-:
                                                              IN CLERK'S OFFIPP
                                                          "S district coS,Te°^,„,v.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    29 2019         ☆

                                                          ^OOKLYN OFFICE
East West Printing, Inc.                                            STIPULATION AND
                                                                    ORDER OF DISMISS^
                                                                    WITHOUT PREJUDICE
                       Plaintiffs,
                                                                    Civil Action No.
               V.                                                   CV-19-709


United States Citizenship and Immigration
Services; Lee F. Cissna, Director, U.S. Citizenship and
Immigration Services                                                (Glasser, J.)


                       Defendants.




               IT IS HEREBY STIPULATED AND AGREED, by and between the parties to the

above-captioned action that:

               1. This action shall be dismissed without prejudice, with each party to bear its own

costs, expenses, and fees.

               2. The Clerk of the Court is directed to enter judgment accordingly.


Dated: New York, New York                    CARISSA NICOLE TYLER, ESQ.
       March 28, 2019                        Barst Mukamal & Kleiner LLP
                                             2 Park Avenue, 19^*^ Floor
                                             New York, New York 10016

                                     By:     /s/ Carissa Nicole Tvler
                                             Carissa Nicole Tyler
s/I. Leo Glasser, USDJ
